DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 9/2/2021 has been entered.  Claims 1-22 are pending in the application.  

Claim Objections
Claims 2-5, 10-19, and 21-22 are objected to because of the following informalities:  
-Claims 2-5, 10-19, and 21-22: please remove the capitalization from “Claim” in the preambles (i.e. correct “The check valve of Claim x” to “The check valve of claim x”
-Claim 2, line 2: please correct “an outer circumferential perimeter” to “the outer circumferential perimeter”
-Claims 21-22: please correct the preambles from “The check valve of Claim 20” to “The flexible valve member of claim 20”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atkinson et al. (US 5,992,462 A).
Regarding claim 1, Atkinson discloses a check valve (10, see Figs. 1-3), comprising:
an upper housing (12) defining an inlet (16) of the check valve (10);
a lower housing (14) defining an outlet (18) of the check valve (10); 
a cavity (upstream chamber 26 and downstream chamber 64) interposed between and defined by the upper (12) and lower (14) housings for fluidly connecting the inlet (16) and the outlet (18); and
a valve member (20) mounted in the cavity (26/64) to selectively permit fluid flow in a first direction (from inlet 16 to outlet 18, see col. 4 lines 30-40), and prevent fluid 

Regarding claim 5, Atkinson discloses the check valve of claim 1, wherein: 
the lower housing (14) comprises a support portion (66) disposed in the cavity (26/64) at a central portion thereof (see Fig. 2-3), a central axis of the support portion (66) being aligned with a central axis of the check valve (10) (see Fig. 3); and
the valve member (20) is configured to be mounted and supported on the support portion (66) (see Fig. 2-3, col. 4 lines 1-11).

Regarding claim 6, Atkinson discloses the check valve of claim 1, wherein:
the upper housing (12) comprises an internal surface and an external surface, the internal surface including an upstream internal surface and a downstream internal surface (see annotated Fig. 2 below); and


    PNG
    media_image1.png
    856
    753
    media_image1.png
    Greyscale


Regarding claim 7, Atkinson discloses the check valve of claim 6, wherein: 
a sealing surface (44) is defined at a distal end of the projection (see annotated Fig. 2 above); and 
in a closed state (see Fig. 2), the valve member (20) is configured to contact the sealing surface (44) to limit fluid flow past the sealing surface (44) (see col. 4 lines 1- 11). 

Regarding claim 8, Atkinson discloses the check valve of claim 7, wherein: 

when a downstream pressure is applied to the valve member (20), the valve member (20) is configured to deflect towards the sealing surface (44) to block the fluid communication between the inlet (16) and the cavity (26/64), and restrict backflow of the fluid from the outlet (18) to the inlet (16) (see col. 4 lines 1-11, col. 4 line 65 — col. 5 line 7).

Claims 9 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buiser et al. (US 2012/0256114 A1).
Regarding claim 9, Buiser discloses a check valve (300, see Fig. 2b and 3b), comprising:
an upper housing (220) defining an inlet (inlet at top of 220, see Fig. 3d) of the check valve (300);
a lower housing (210) axially coupled to the upper housing (220) and comprising an outlet (outlet at bottom of 210, see Fig. 3d) of the check valve (300); 
a cavity (space for fluid flow between 220 and 210, see annotated Fig. 3d below) interposed between and defined by the upper (220) and lower (210) housings for fluidly connecting the inlet (inlet at top of 220, see Fig. 3d) and the outlet (outlet at bottom of 210, see Fig. 3d); and
a flexible valve member (100, see Fig. 2b) mounted in the cavity (space for fluid flow between 220 and 210, see Fig. 3d, note: valve member 100 of Fig. 2b is used in 

    PNG
    media_image2.png
    448
    681
    media_image2.png
    Greyscale


	Regarding claim 20, Buiser discloses a flexible valve member (100, see Fig. 2b) of a check valve (300), the flexible valve member (100, see Fig. 2b) comprising:
	a valve body (body of 100, see Fig. 2b); and
	a plurality of feet (130) extending longitudinally from upper and lower surfaces of the valve body (body of 100, see Fig. 2b) to form an outer circumferential edge of the valve body (body of 100, see Fig. 2b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Atkinson et al. (US 5,992,462 A), as applied to claim 1 above, in view of Brignola (US 4,244,378 A).
Regarding claim 2, Atkinson discloses the check valve of claim 1. However, Atkinson fails to state a plurality of feet extending longitudinally from an outer circumferential perimeter of the valve body.
Brignola teaches a check valve (see Fig. 4-7) having a plurality of feet (42) extending longitudinally from an outer circumferential perimeter of the valve body (28).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the check valve of Atkinson to include the plurality of feet 42 of Brignola on the top surface 76 of Atkinson in order for the feet to aid in pressing the valve 20 of Atkinson against the sealing surface to maintain a good sealing engagement (see Brignola col. 5 lines 26-33).

Regarding claim 3, modified Atkinson teaches the check valve of claim 2 substantially as claimed, wherein Brignola further teaches that adjacent pairs of the .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Atkinson et al. (US 5,992,462 A), as applied to claim 1 above, in view of Carmody et al. (US 2015/0352349 A1).
Regarding claim 4, Atkinson discloses the check valve of claim 1. However, Atkinson fails to state a filter member coupled to an inner surface of the upper housing, the filter member being disposed upstream of the valve member.
Carmody teaches a check valve (see Fig. 3-4) further comprising a filter member (102) coupled to an inner surface (64) of the upper housing (60), the filter member (102) being disposed upstream of the valve member (80). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the check valve of Atkinson with the upstream filter of Carmody in order to prevent contaminants from interfering with the sealing of the check valve (see Carmody par. [0008]).

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Buiser et al. (US 2012/0256114 A1), as applied to claim 9 above, in view of Carmody et al. (US 2015/0352349 A1).
Regarding claim 10, Buiser discloses the check valve of claim 9, wherein:

However, Buiser fails to state that the upstream internal surface comprises a plurality of longitudinally extending ribs, the longitudinally extending ribs being radially spaced apart on the upstream internal surface about a central longitudinal axis of the check valve, and protruding radially inward from the upstream internal surface.
Carmody teaches a check valve (see Fig. 8-9) wherein the upstream internal surface comprises a plurality of longitudinally extending ribs (ribs 120 of grid 116), the longitudinally extending ribs being radially spaced apart on the upstream internal surface about a central longitudinal axis of the check valve (see Fig. 8-9), and protruding radially inward from the upstream internal surface (see Fig. 8-9). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the upstream internal surface of Buiser with the ribs of Carmody in order to allow for the application of a filter medium which prevents contaminants from interfering with sealing of the check valve (see Carmody paragraph [0008]).

	Regarding claim 11, modified Buiser teaches the check valve of claim 10 substantially as claimed.  However, modified Buiser as modified above fails to state a filter member mounted in the upper housing and disposed between the longitudinally extending ribs and the flexible valve member.


	Regarding claim 12, modified Buiser teaches the check valve of claim 11 substantially as claimed, wherein Carmody further teaches that the filter member (102 of Carmody – see modifications to claim 11 in view of Carmody above) is positioned spaced apart from and disposed with a gap between the filter member (102 of Carmody) and distal ends of the longitudinally extending ribs (ribs of grid 116 of Carmody – see modifications of claim 10 in view of Carmody above) to maximize surface area for fluid flow from the inlet to the cavity (76 of Carmody).

Regarding claim 13, modified Buiser teaches the check valve of claim 11 substantially as claimed, wherein Buiser further teaches that: 
the downstream internal surface (see annotated Fig. 3d of Buiser above) of the upper housing includes a projection (see annotated Fig. 3d of Buiser above) extending into the cavity (see annotated Fig. 3d of Buiser above), the projection (see annotated Fig. 3d of Buiser above) being circularly disposed about a central axis of the flexible valve member (100, see Fig. 2b), and a distal end of the projection (see annotated Fig. 
in a closed state (see Fig. 3d), the valve member (100, see Fig. 2b) is configured to contact the sealing surface (see annotated Fig. 3d of Buiser above) to limit fluid flow past the sealing surface (see annotated Fig. 3d of Buiser above) (see Fig. 3d, slit 110 is closed when force is applied to feet 130, see par. [0020]).

Regarding claim 14, modified Buiser teaches the check valve of claim 13 substantially as claimed, wherein Buiser further teaches that: 
when a downstream pressure is applied to the valve member (100, see Fig. 2b), the valve member (100, see Fig. 2b) is configured to deflect towards the sealing surface (see annotated Fig. 3d of Buiser above) to block fluid communication between the inlet (inlet at top of 220, see Fig. 3d) and the cavity (see annotated Fig. 3d of Buiser above), and restrict backflow of the fluid from the outlet (outlet at bottom of 210, see Fig. 3d) to the inlet (inlet at top of 220, see Fig. 3d) (slit 110 is closed when force is applied to feet 130, see par. [0020]).
However, modified Buiser as modified above fails to explicitly state that the longitudinally extending ribs are configured to support the valve member and to limit an extent to which the valve member stretches the filter member when the valve member is subjected to excessive back pressure.
Carmody further teaches that the longitudinally extending ribs (ribs of grid 116) are configured to support the valve member (28) and to limit an extent to which the valve member (28) stretches the filter member (102) when the valve member (28) is .

Claims 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Buiser et al. (US 2012/0256114 A1), as applied to claims 9 and 20 above, in view of Atkinson et al. (US 5,992,462 A).
Regarding claim 15, Buiser discloses the check valve of claim 9, wherein the valve member (100, see Fig. 2b) comprises a valve body (body of 100, see Fig. 2b).  However, Buiser fails to state that the valve member comprises a stem portion extending through a central axis of the valve body for supporting the valve member in the lower housing.
Atkinson teaches a check valve (see Fig. 1-3) wherein the valve member (20) comprises a stem portion (80/82/30/66) extending through a central axis of the valve body (body of valve member 20) for supporting the valve member (20) in the lower housing (14).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the valve body of Buiser with the stem portion of Atkinson in order to aid in properly positioning the valve member in contact with the sealing surface (see Atkinson col. 4 lines 55-64).

Regarding claim 21, Buiser discloses the check valve of claim 20. However, Buiser fails to state a valve stem portion extending axially through a central axis of the valve body.
Atkinson teaches a check valve (see Fig. 1-3) comprising a valve stem portion (80/82/30/66) extending axially through a central axis of the valve body (body of valve member 20). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the valve body of Buiser with the stem portion of Atkinson in order to aid in properly positioning the valve member in contact with the sealing surface (see Atkinson col. 4 lines 55-64).

Claims 16-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Buiser et al. (US 2012/0256114 A1), as applied to claims 9 and 20 above, in view of Heller (CH 524090 A).
Regarding claim 16, Buiser discloses the check valve of claim 9. However, Buiser fails to state that each of the longitudinally extending feet comprises at least one curved friction rib extending radially outward from an outer surface of a respective longitudinally extending foot of the plurality of longitudinally extending feet.
Heller teaches a check valve comprising at least one curved friction rib (13) extending radially outward from an outer surface of the outer circumferential edge of the body (see Fig. 3). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify each of the longitudinally extending feet (which already define the outer circumferential edge of the 

Regarding claim 17, modified Buiser teaches the check valve of claim 16 substantially as claimed, wherein Buiser further teaches that when a central axis of the valve member (100, see Fig. 2b) is misaligned with a central longitudinal axis of the check valve (see Fig. 3d) such that the valve member (100, see Fig. 2b) contacts an internal surface of the upper housing (220) and the check valve is in a closed state (Fig. 3d), a surface area of contact of the valve member (100, see Fig. 2b) with the internal surface of the upper housing (220) is limited to a surface area of the at least one friction rib (13 of Heller - see modifications of claim 16 in view of Heller above) contacting the internal surface.

Regarding claim 18, modified Buiser teaches the check valve of claim 17 substantially as claimed, wherein Heller further teaches that the at least one friction rib (13 of Heller - see modifications of claim 16 in view of Heller above) contacting the internal surface of the upper housing comprises a maximum of two friction ribs (note: due to only having 2 feet (Buiser Fig. 2b) upon which there could be curved friction ribs (Heller 13), any misalignment of the valve member (Buiser 100) would show only one of the curved friction ribs in contact with the internal surface).

Regarding claim 19, modified Buiser teaches the check valve of claim 16 substantially as claimed, wherein Buiser further teaches that when a central axis of the valve member (100, Fig. 2b) is misaligned with a central longitudinal axis of the check valve (Fig. 3d) such that the valve member (100, Fig. 2b) contacts an internal surface of the upper housing (220) and the check valve is in an open state with fluid flowing from the inlet (inlet at top of 220, Fig. 3d) towards the outlet (outlet at bottom of 210, Fig. 3d), the curved friction ribs (13 of Heller - see modifications of claim 16 in view of Heller above) are displaced to follow a radial curved trajectory path away from the internal surface of the curved rib (13 of Heller - see modifications of claim 16 in view of Heller above) to further separate the valve (100, see Fig. 2b) from the internal surface of the upper housing (note: the Examiner interprets this to mean that the curved ribs (13 of Heller) would be pointing upward and away from the outlet to aid in the deflection toward the outlet).

Regarding claim 22, Buiser discloses the check valve of Claim 20. However, Buiser fails to state that each of the feet comprises a curved friction rib extending radially outward from an outer surface of the respective foot.
Heller teaches a check valve comprising a curved friction rib (13) extending radially outward from an outer surface of the outer circumferential edge of the body (see Fig. 3). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify each of the feet (which already define the outer circumferential edge of the body) of Buiser with the curved .

Response to Arguments
Applicant's arguments filed 9/2/2021 in regards to claim 1 and its dependents have been fully considered but they are not persuasive.  Applicant argues that the amendment to claim 1 including “an outer circumferential perimeter of the valve body is spaced apart from an inner peripheral surface of the cavity” overcomes the Atkinson reference.  However, as explained above in the rejection of claim 1, the outer circumference of the body of valve member 20 (see Atkinson Fig. 2) does not contact inner peripheral surface 48 of cavity 26/64 due to the placement of tabs 46 (see Atkinson Fig. 2, col. 3 lines 16-25 and col. 4 lines 30-40, valve member 20 does not contact inner surface 48 due to tabs 46 and gaps 50).
Applicant’s arguments with respect to claims 9, 20, and their dependents have been considered but are moot because the new ground of rejection does not rely on the Brignola reference for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783